DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf (US 2010/0087907) in view of Greenberg (US 2006/0276813).

Referring to claims 11-12 and 16-17, Lattouf discloses an endograft device for endovascular repair of ascending aortic aneurysms, comprising: a first prosthetic component (23 and 25); and a second prosthetic component (27); the first prosthetic component comprising: a proximal frame (circumferential wall, 23; which comprises part of stent 21) with an outer surface that is covered with a nonporous covering material such that fluid is prevented from passing therethrough(portion 35 of the circumferential wall is non-permeable; paragraph 29), and an elongated distal frame(25) secured to a distal end of the proximal frame(see Fig. 2), wherein the elongated distal frame extends to a distal end of the first prosthetic component(Fig. 2), wherein the elongated distal frame comprises an open-cell configuration (33, comprises a bare metal portion) that is uncovered such that fluid is permitted to pass through an opening formed therein(paragraph 28), wherein the distal frame allows for cannulation of the supra-aortic branches for placement of a branch arch device(Figs.1-3, paragraph 11), wherein the elongated distal frame is configured to span the three arteries of the aortic arch when delivered to the patient(see Figs. 1-2; paragraph 33 discloses the implant can expand over at least one of the three arteries; see Fig. 1 the implant expands over the three arteries); the second prosthetic component comprising: a frame that extends from a proximal end to a distal end(Fig. 2); wherein the first prosthetic component is configured to, when implanted in a patient’s aorta, extend distally into an arch of the patient's aorta(paragraph 33); wherein a distal end of the proximal frame is positioned proximal to the innominate artery(paragraph 33).
Lattouf lacks a detailed description of wherein a distal end of the second prosthetic component is configured to be secured to a proximal end of the first prosthetic component after the first prosthetic component has been implanted in a patient’s aorta. Furthermore, Lattouf lacks the description of wherein the first prosthetic component is secured to the second prosthetic component by stitching and wherein the distal frame of the first prosthetic component is secured to the distal end of the proximal frame of the first prosthetic component by stitching, sewing, welding, or using fasteners to secure the frames together.
Greenberg discloses an apparatus for repairing the function of a diseased valve that includes a stent graft and multiple components(first and second support members, 14 and 16 and graft section, 18) that are configured to be attached via sutures or other means (paragraph 57-58) for the purpose of providing stability of the implant once implanted into the body vessel. 
It would have been obvious to a person of ordinary skill in the art to modify the first and second prosthetic components to be secured via sutures or stitching as taught in Greenberg in order to provide stability of the implant once implanted into the body of vessel. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the components constructed separately and then secured to each other, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Lattouf lacks a detailed description of the proximal frame or distal frame being self-expanding. However, Lattouf discloses the stent comprises stainless steel or nitinol. 
Greenberg discloses the support members that are self-expanded and made from stainless steel or Nitinol(paragraph 47).
It would have been obvious to a person of ordinary skill in the art to modify the frame of Lattouf be self-expanding as taught in Greenberg in order to allow the device to expand to fit into the vessel and require less assistance from a catheter device. The benefit is that it would allow for implantation with less manipulation. 
Referring to claim 13, Lattouf discloses wherein the proximal frame and distal frame of the first prosthetic component are formed from metallic materials(paragraph 28).
Referring to claim 14, Lattouf discloses wherein the metallic materials are selected from nitinol or stainless steel(paragraph 28).
Referring to claim 18, Lattouf discloses wherein the covering material is selected from a flexible polymeric material(paragraph 29 discloses any suitable non-porous material, such as a flexible polymeric material).  
Lattouf lacks a detailed description of the covering material being a polyester or ePTFE. 
Greenberg discloses a graft covering(18) in the same field of endeavor that comprises a polyester (Dacron, paragraph 55) for the purpose of providing a biocompatible material.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the polymeric material as taught in Lattouf to include a polyester as taught by Greenberg which amounts to a mere substitution of one functionally equivalent covering/graft material for another in the art of the stent.
Referring to claim 19, Lattouf discloses wherein the length of the distal frame of the first prosthetic component is approximately 10 cm(paragraph 41 discloses the distal bare metal portion can range from 2mm to 100mm in length).
Referring to claim 20, Lattouf discloses a stent(21) but lacks a detailed description of wherein the proximal frame of the first prosthetic component is formed in a Z-stent configuration.
Greenberg discloses stent components (14 and 16) that are formed in a Z-stent configuration (Figs. 1-2). 
It would have been an obvious matter of design choice to modify the stent of Lattouf to be in the Z-stent configuration, since applicant has not disclosed that the Z-stent configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a stent in the Z configuration.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf (US 2010/0087907) in view of Greenberg (US 2006/0276813) as applied to claim 11 above, and further in view of Rassat et al. (US 2009/0036977).

Referring to claim 15, Lattouf discloses the proximal frame and distal frame(stent 21) of the first prosthetic component can be made of a semi-rigid or a more flexible material(paragraph 28).
Lattouf lacks a detailed description of the material being a polymeric material. 
Rassat et al. discloses a stent graft system for treating body lumens in the same field of endeavor, wherein the stent frames can comprise metallic materials or polymeric materials(paragraph 60) for the purpose of providing a biocompatible material. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the material as taught in Lattouf to include a polymeric material as taught by Rassat et al. which amounts to a mere substitution of one functionally equivalent polymeric material for another in the art of the stent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774